Case 2:20-cv-06180-GW-PLA Document 22 Filed 09/03/20 Page 1 of 2 Page ID #:154



  1
  2
  3
  4
  5
  6
  7
  8
  9
 10                              UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
 11                                   WESTERN DIVISION
 12     ALLIANZ GLOBAL RISKS US
        INSURANCE COMPANY,                                Case No. CV 20-6180-GW-PLAx
 13
                           Plaintiff,                     Hon. George H. Wu
 14
              v.
 15     PACIFIC AVIATION DEVELOPMENT,
        LLC, FRANKLIN PORATH and MARY                   ORDER GRANTING JOINT
 16                                                     STIPULATION AND PROPOSED
        PORATH,
                                                        ORDER FOR DISMISSAL OF
 17                                                     ACTION
                           Defendants.
 18
                                                          [Filed concurrently with Proposed Order]
 19
 20              The Court has read and considered the foregoing “JOINT STIPULATION AND
 21 PROPOSED ORDER FOR DISMISSAL OF ACTION” GOOD CAUSE HAVING
 22 BEEN SHOWN:
 23
 24 IT IS HEREBY ORDERED:
 25
 26                1. That Plaintiff ALLIANZ GLOBAL RISKS US INSURANCE COMPANY’s
 27                   Complaint is hereby dismissed without prejudice.

 28                                                 1
                                                  ORDER
      156.0050
Case 2:20-cv-06180-GW-PLA Document 22 Filed 09/03/20 Page 2 of 2 Page ID #:155



  1              2. Each of the respective parties will bear their own costs and attorney’s fees.
  2 IT IS SO ORDERED.
  3 Dated: September 3, 2020
  4
  5
                                                HON. GEORGE H. WU,
  6                                             UNITED STATES DISTRICT JUDGE
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28                                                 2
                                                  ORDER
      156.0050
